DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/13/2020 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For these reasons the rejections over the prior art of record are maintained. Boman continues to anticipate the amended limitations, as detailed in the following rejections. Furthermore, new grounds of rejection under 35 U.S.C. 112 necessitated based on the amendment to the claims are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 12, and 19 recite the limitation “at least one of the first media data characteristics including a location associated with the mobile field device and the first media data and a time when the first media data is captured.” However, how can one characteristic be two different features? How can one characteristic be both a location and a time? It is unclear whether this limitation is referring to a single characteristic that may be either location or time, or whether in fact at least two characteristics are requires, location and time. For these reasons, this limitation is indefinite. 
Claims 2-11, 13-18, and 20 are indefinite for the same reasons by virtue of their dependency on Claims 1, 12, and 19, respectively.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 12, and 19 recite the limitation " the stream of data comprising one or more identify characteristics determined from the stream of data, the one or more identify characteristics being associated with the mobile field device, a direction, and the location."  There is insufficient antecedent basis for this limitation in the claim. The claims also recite limitations to “identify first metadata characteristics” and “identify first media data characteristics” from the stream of data. It is unclear whether the “identify characteristics” in the newly recited limitations refer to characteristics previously identified or a new type of characteristic not yet defined. Furthermore, although the “identify characteristics” are claimed as being “associated with the mobile field device,” the previously mentioned “first metadata characteristics” and “first media data characteristics” are also claimed as being relating to the mobile field device, and it is therefore unclear whether these characteristics, 
Claims 2-11, 13-18, and 20 are indefinite for the same reasons by virtue of their dependency on Claims 1, 12, and 19, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Boman et al (US 9,495,614).
Regarding Claim 1, Boman teaches a computer-implemented method for updating a database (Figs. 2-3), the method comprising: receiving a stream of data from a mobile field device (col. 6, lines 36-65, Fig. 6, methods 200 and 300 can be initiated automatically by a system, the method can be performed based on one or more particular events such as one or more images being newly uploaded to 
identifying a first media data from the stream of data (col. 8, lines 20-22, Fig. 3, a 302 method obtains an image for processing, similar to 202 of Fig. 2); 
inspecting metadata included with the first media data to identify first metadata characteristics representing information relating to the mobile field device at a time of generating the first media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image); 
determining, by a processor, that the first metadata characteristics match a first classification identified by a first record in a database (col. 9, lines 4-23, 40-50, 57-65 Fig. 3, at 304 the method obtains one or more descriptor labels associated with the geographic location information, descriptor labels can be obtained by method 300 from one or more accessible data sources, the method can obtain descriptor labels that have been previously associated and stored with particular geographic locations, a database may store a large number of different geographic locations and for each such location may store one or more descriptor labels associated with that location (~obtain all labels matched with the location)) with a metadata confidence level that exceeds a threshold metadata confidence level (col. 11, lines 20-25, Fig. 3, at 306 the method can examine the obtained descriptor labels to check if there are one or more possible discrepancies between the labels, col. 12, line 53- col. 13, line 14, some implementations can provide confidence scores or other reliability measures associated and stored in the descriptor labels, a descriptor label having a confidence score that does not satisfy a predetermined threshold can be considered to have a possible discrepancy with the image content (~compare all matched labels with confidence threshold to filter out discrepancies), if no possible discrepancies are found at 306 then the method can continue to 314 and consider such descriptor labels to be verified); 
inspecting the first media data to identify first media data characteristics indicating features of the first media data (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition), 
at least one of the first media data characteristics including a location associated with the mobile field device and the first media data and a time when the first media data is captured (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image, col. 20, lines 33-34, indicating the distance and/or direction of the described feature with respect to the associated location);
the stream of data comprising one or more identify characteristics determined from the stream of data, the one or more identify characteristics being associated with the mobile field device, a direction, and the location (col. 11, lines 14-20, some implementations can provide direction indicators stored in association with descriptor labels, e.g., indicating a direction or orientation of the described geographical feature with respect to the associated location, col. 18, lines 56-66, a direction of the field of view depicted in the image may be able to be roughly estimated based on the image content, if the direction indicator is not approximately within the estimated directional field of view for the image a less confident match can be indicated); 
determining, by the processor, that the first media data characteristics match a second classification identified by the first record in the database (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also recognize known proper names 
associating the first media data to the first record based on at least one of the first metadata characteristics matching the first classification and the first media data characteristics matching the second classification (col. 20, lines 7-30, Fig. 3, at 316 the method associates verified labels with the image as metadata, verified labels can be associated as metadata embedded in the image content data, col. 21, lines 52-60, Fig. 3, at 320 method stores or transmits the image including its label and other metadata to one or more storage devices).  
Regarding Claim 2, Boman teaches all aspects of the claimed invention as disclosed in Claim 1 above. Boman further teaches wherein the first media data characteristics identify a first object (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition), 
wherein the second classification identified by the first record includes a known object (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also 
wherein said determining that the first media data characteristics match the second classification further includes matching the first object with the known object (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features).  
Regarding Claim 3, Boman teaches all aspects of the claimed invention as disclosed in Claim 2 above. Boman further teaches determining a geographic location of the first media data based on a known geographic location associated with the known object matching the first object (col. 13, line 45-col. 14, line 10, some geographical features can be recognized as generic object types depicted within an image, some implementations can also recognize known proper names for particular features, if a detected object in the image is sufficiently similar (e.g., over a predetermined similarity threshold) to one or more compared known images of a particular named feature, then a proper name recognized label associated with that known image can be associated with the detected object, Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based on an associated distance indicator indicating the physical distance of a feature described in the descriptor label to the associated location (~features is recognized known object, matching based on physical distance between associated location and feature requires knowing location of the feature/object
Regarding Claim 4, Boman teaches all aspects of the claimed invention as disclosed in Claim 1 above. Boman further teaches identifying a first geographic location based on the first metadata characteristics, wherein the first geographic location includes a geographic location of the mobile field device at the time of generating the first media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image).  
Regarding Claim 5, Boman teaches all aspects of the claimed invention as disclosed in Claim 4 above. Boman further teaches determining, by the processor, that the first geographic location is within a first threshold geographic range indicated by the first record of the database (col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that is associated with each identifier, such that any location in that area is associated with that identifier, col. 10, lines 58-62, in some implementations the location is specified with sufficient precision that a predetermined distance radius is specified around the location so that the data sources store associated descriptor labels describing geographic features within that distance radius, col. 11, lines 12-15, the associated distance indicators can be used to influence determination of matches and/or verifications of labels); and 
associating the first media data to the first record of the database (col. 20, lines 7-34, Fig. 3, at 316 method associates verified labels with the image as metadata embedded in the image content data, non-matching descriptor labels discarded, col. 21, lines 52-60, Fig. 3, at 320 method stores or transmits the image including its label and other metadata to one or more storage devices) based on determining that the first geographic location is within the first threshold geographic range (Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based on an associated ~more confidence/within threshold indicates match, less confidence/over threshold indicates mismatch, matches are used to verify labels)).  
Regarding Claim 6, Boman teaches all aspects of the claimed invention as disclosed in Claim 5 above. Boman further teaches receiving a second media data (col. 6, lines 36-54, the methods 200 and 300 can be initiated based on one or more evens such as one or more images being newly uploaded to or accessible by the system, device can send a captured image to a server over a network and server can process the image (~methods can be performed on any number of captured images/media received); 
inspecting metadata of the second media data to identify a second geographic location of the mobile field device at a time of generating the second media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image (~each obtained image will have different metadata associated with time/location of capture)); 
determining, by the processor, that the second geographic location is beyond the first threshold geographic range indicated by the first record (col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that ~each location has one or more labels and an associated physical range, labels are only considered matches when device is within physical range)); 
determining, by the processor, that the second geographic location is within a second threshold geographic range indicated by a second record of the database, based on determining that the second geographic location is beyond the first threshold geographic range (col. 9, lines 4-23, 40-50, 57-65 Fig. 3, at 304 the method obtains one or more descriptor labels associated with the geographic location information, descriptor labels can be obtained by method 300 from one or more accessible data sources, the method can obtain descriptor labels that have been previously associated and stored with particular geographic locations, a database may store a large number of different geographic locations and for each such location may store one or more descriptor labels associated with that location (~obtain all labels matched with the location), col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that is associated with each identifier (~each different location has its own associated labels as well as physical range, different media captured in different locations will necessarily meet the thresholds for some labels but not others)); and 
~more confidence/within threshold indicates match, less confidence/over threshold indicates mismatch, matches are used to verify labels)).  
Regarding Claim 11, Boman teaches all aspects of the claimed invention as disclosed in Claim 1 above. Boman further teaches wherein the media data confidence level is determined by comparing the first media data characteristics and the second classification, and wherein the threshold media data confidence level represents the minimum amount of the first media data characteristics that match the second classification (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold ~minimum similarity)), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features).  
Regarding Claim 12, Boman teaches a computing device, comprising: a memory that includes instructions for updating a database, wherein the instructions (col. 6, lines 1-35, Figs. 1-3, method 200 can be implemented on system such as one or more client devices 120-126 as shown in Fig. 1 and/or on both a server system and client system, implementing system includes one or more processors and one or more storage devices, such as database 106, method 200 can be implemented by program instructions or code which can be executed on a computer, col. 8, lines 16-19, method 300 can be implemented by systems similarly as described above for method 200), when executed by a processor, cause the processor to: 
receive a first media data (col. 6, lines 36-65, Fig. 6, methods 200 and 300 can be initiated automatically by a system, the method can be performed based on one or more particular events such as one or more images being newly uploaded to or accessible by the system, the device can send a captured image to a server over a network, in various implementations the image can be automatically selected by the method, col. 8, lines 20-22, Fig. 3, a 302 method obtains an image for processing, similar to 202 of Fig. 2); 
36Attorney Docket No. 119780-8017.USO1inspect metadata included with the first media data to identify first metadata characteristics (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image); 
inspect the media data to identify first media data characteristics (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition); 

the stream of data comprising one or more identify characteristics determined from the stream of data, the one or more identify characteristics being associated with the mobile field device, a direction, and the location (col. 11, lines 14-20, some implementations can provide direction indicators stored in association with descriptor labels, e.g., indicating a direction or orientation of the described geographical feature with respect to the associated location, col. 18, lines 56-66, a direction of the field of view depicted in the image may be able to be roughly estimated based on the image content, if the direction indicator is not approximately within the estimated directional field of view for the image a less confident match can be indicated);
determine that at least one of the first metadata characteristics (col. 9, lines 4-23, 40-50, 57-65 Fig. 3, at 304 the method obtains one or more descriptor labels associated with the geographic location information, descriptor labels can be obtained by method 300 from one or more accessible data sources, the method can obtain descriptor labels that have been previously associated and stored with particular geographic locations, a database may store a large number of different geographic locations and for each such location may store one or more descriptor labels associated with that location (~obtain all labels matched with the location)) and the first media data characteristics (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also recognize ~compare all matched labels with confidence threshold to filter out discrepancies), if no possible discrepancies are found at 306 then the method can continue to 314 and consider such descriptor labels to be verified, col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features); and 
associate the first media data to the first record based on at least one of the metadata characteristics and the media data characteristics of the first media data matching the classification characteristic (col. 20, lines 7-30, Fig. 3, at 316 the method associates verified labels with the image as metadata, verified labels can be associated as metadata embedded in the image content data, col. 21, lines 52-60, Fig. 3, at 320 method stores or transmits the image including its label and other metadata to one or more storage devices).  
Regarding Claim 13, Boman teaches all aspects of the claimed invention as disclosed in Claim 12 above. Boman further teaches causing the processor to: compare a first object identified in the first media data characteristics (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition) with a known object identified in the classification characteristic (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also recognize known proper names for particular features, if a detected object in the image is sufficiently similar (e.g., over a predetermined similarity threshold) to one or more compared known images of a particular named feature, then a proper name recognized label associated with that known image can be associated with the detected object); and determine that the first object matches the known object (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features) with the confidence level exceeding the threshold confidence level by determining similar features of each of the first object and the known object (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of 
Regarding Claim 14, Boman teaches all aspects of the claimed invention as disclosed in Claim 12 above. Boman further teaches causing the processor to: identify a first geographic location of the first media data based on an orientation characteristic (col. 11, lines 14-20, some implementations can provide direction indicators stored in association with descriptor labels, e.g., indicating a direction or orientation of the described geographical feature with respect to the associated location, col. 18, lines 56-66, a direction of the field of view depicted in the image may be able to be roughly estimated based on the image content, if the direction indicator is not approximately within the estimated directional field of view for the image a less confident match can be indicated)  and a mobile field device geographic location identified in the first metadata characteristics, wherein the first geographic location of the first media data identifies a location depicted in the first media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image, col. 20, lines 33-34, indicating the distance and/or direction of the described feature with respect to the associated location).  
Regarding Claim 15, Boman teaches all aspects of the claimed invention as disclosed in Claim 12 above. Boman further teaches causing the processor to: identify a first geographic location of a mobile field device at a time of generating the first media data by inspecting the first metadata characteristics (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image); 

associate the first media data to the first record of the database (col. 20, lines 7-34, Fig. 3, at 316 method associates verified labels with the image as metadata embedded in the image content data, non-matching descriptor labels discarded, col. 21, lines 52-60, Fig. 3, at 320 method stores or transmits the image including its label and other metadata to one or more storage devices) based on determining that the first geographic location is within the first threshold geographic range (Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based on an associated distance indicator indicating the physical distance of a feature described in the descriptor label to the associated location, the method can consider there to be more confident or accurate match if the descriptor label has a lower distance and a less confident match if the descriptor label has a higher distance, col. 19, lines 56-65, method may also determine that in image feature is an estimated distance from the associated location of the image capturing device, and has found that an associated distance indicator for the matching descriptive label is sufficiently different than the estimated distance (e.g., over a threshold difference), method can send to the data source an adjusted descriptive label and ~more confidence/within threshold indicates match, less confidence/over threshold indicates mismatch, matches are used to verify labels)).  
Regarding Claim 16, Boman teaches all aspects of the claimed invention as disclosed in Claim 15 above. Boman further teaches causing the processor to: receive a second media data (col. 6, lines 36-54, the methods 200 and 300 can be initiated based on one or more evens such as one or more images being newly uploaded to or accessible by the system, device can send a captured image to a server over a network and server can process the image (~methods can be performed on any number of captured images/media received); 
inspect metadata of the second media data to identify a second geographic location of the mobile field device at a time of generating the second media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image (~each obtained image will have different metadata associated with time/location of capture)); 
determine that the second geographic location is beyond the first threshold geographic range indicated by the first record (col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that is associated with each identifier, such that any location in that area is associated with that identifier, col. 10, lines 58-62, in some implementations the location is specified with sufficient precision that a predetermined distance radius is specified around the location so that the data sources store associated descriptor labels describing geographic features within that distance radius, col. 11, lines 12-15, the associated distance indicators can be used to influence determination of matches and/or verifications of labels, Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based ~each location has one or more labels and an associated physical range, labels are only considered matches when device is within physical range)); 
determine that the second geographic location is within a second threshold geographic range indicated by a second record of the database (col. 9, lines 4-23, 40-50, 57-65 Fig. 3, at 304 the method obtains one or more descriptor labels associated with the geographic location information, descriptor labels can be obtained by method 300 from one or more accessible data sources, the method can obtain descriptor labels that have been previously associated and stored with particular geographic locations, a database may store a large number of different geographic locations and for each such location may store one or more descriptor labels associated with that location (~obtain all labels matched with the location), col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that is associated with each identifier (~each different location has its own associated labels as well as physical range, different media captured in different locations will necessarily meet the thresholds for some labels but not others)); and 
associate the second media data to the second record (col. 20, lines 7-34, Fig. 3, at 316 method associates verified labels with the image as metadata embedded in the image content data, non-matching descriptor labels discarded, col. 21, lines 52-60, Fig. 3, at 320 method stores or transmits the image including its label and other metadata to one or more storage devices) based on determining that the second geographic location is within the second threshold geographic range (Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based on an associated distance indicator indicating the physical distance of a feature described in the descriptor label to the associated location, the method can consider there to be more confident or accurate match if the descriptor label has a lower distance and a less confident match if the descriptor label has a higher ~more confidence/within threshold indicates match, less confidence/over threshold indicates mismatch, matches are used to verify labels)).  
Regarding Claim 19, Boman teaches a method performed by a computing device to update a database (col. 6, lines 1-35, Figs. 1-3, method 200 can be implemented on system such as one or more client devices 120-126 as shown in Fig. 1 and/or on both a server system and client system, implementing system includes one or more processors and one or more storage devices, such as database 106, method 200 can be implemented by program instructions or code which can be executed on a computer, col. 8, lines 16-19, method 300 can be implemented by systems similarly as described above for method 200), the method comprising: 
receiving a first media data (col. 8, lines 20-22, Fig. 3, a 302 method obtains an image for processing, similar to 202 of Fig. 2); 
inspecting metadata included with the first media data to identify first metadata characteristics identifying information relating to a mobile field device at a time of generating the first media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image); 
at least one of the first media data characteristics including a location associated with the mobile field device and the first media data and a time when the first media data is captured (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated 
the stream of data comprising one or more identify characteristics determined from the stream of data, the one or more identify characteristics being associated with the mobile field device, a direction, and the location (col. 11, lines 14-20, some implementations can provide direction indicators stored in association with descriptor labels, e.g., indicating a direction or orientation of the described geographical feature with respect to the associated location, col. 18, lines 56-66, a direction of the field of view depicted in the image may be able to be roughly estimated based on the image content, if the direction indicator is not approximately within the estimated directional field of view for the image a less confident match can be indicated);
determining, by a processor, that the first metadata characteristics match a first classification identified by a first record in a database (col. 9, lines 4-23, 40-50, 57-65 Fig. 3, at 304 the method obtains one or more descriptor labels associated with the geographic location information, descriptor labels can be obtained by method 300 from one or more accessible data sources, the method can obtain descriptor labels that have been previously associated and stored with particular geographic locations, a database may store a large number of different geographic locations and for each such location may store one or more descriptor labels associated with that location (~obtain all labels matched with the location)) with a metadata confidence level that exceeds a threshold metadata confidence level (col. 11, lines 20-25, Fig. 3, at 306 the method can examine the obtained descriptor labels to check if there are one or more possible discrepancies between the labels, col. 12, line 53- col. 13, line 14, some implementations can provide confidence scores or other reliability measures associated and stored in the descriptor labels, a descriptor label having a confidence score that does not satisfy a predetermined ~compare all matched labels with confidence threshold to filter out discrepancies), if no possible discrepancies are found at 306 then the method can continue to 314 and consider such descriptor labels to be verified); 
inspecting the first media data to identify first media data characteristics indicating features of the media data (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition); 
determining, by the processor, that the first media data characteristics match a second classification identified by the first record in the database (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also recognize known proper names for particular features, if a detected object in the image is sufficiently similar (e.g., over a predetermined similarity threshold) to one or more compared known images of a particular named feature, then a proper name recognized label associated with that known image can be associated with the detected object) with a media data confidence level that exceeds a threshold media data confidence level (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features); and
 associating the first media data to the first record based on at least one of the first metadata characteristics matching the first classification and the first media data characteristics matching the second classification (col. 20, lines 7-30, Fig. 3, at 316 the method associates verified labels with the 
Regarding Claim 20, Boman teaches all aspects of the claimed invention as disclosed in Claim 19 above. Boman further teaches wherein the first metadata characteristics includes a first geographic location of the mobile field device at the time of generating the first media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image), 
wherein the first classification includes a geographic range that includes the first geographic location (col. 9, line 57 – col. 10 line 10, method can obtain descriptor labels that have been previously associated and stored with particular geographic locations as the data sources, various implementations can define an area or physical range that defines an area that is associated with each identifier, such that any location in that area is associated with that identifier, col. 10, lines 58-62, in some implementations the location is specified with sufficient precision that a predetermined distance radius is specified around the location so that the data sources store associated descriptor labels describing geographic features within that distance radius, col. 11, lines 12-15, the associated distance indicators can be used to influence determination of matches and/or verifications of labels, Fig. 3, 312, col. 18, lines 46-60, matches may be able to be disregarded and/or weighted for accuracy based on an associated distance indicator indicating the physical distance of a feature described in the descriptor label to the associated location, the method can consider there to be more confident or accurate match if the descriptor label has a lower distance and a less confident match if the descriptor label has a higher distance, col. 19, lines 56-65, method may also determine that in image feature is an estimated distance ~more confidence/within threshold indicates match, less confidence/over threshold indicates mismatch, matches are used to verify labels)), 
wherein the first media data characteristic is an identified object (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition), and 
wherein the second classification is a known object matching the identified object (col. 13, lines 45-62, some geographical features can be recognized as generic object types depicted within an image, such as buildings, mountains, lakes, bridges, roads, etc. some implementations can also recognize known proper names for particular features, if a detected object in the image is sufficiently similar (e.g., over a predetermined similarity threshold) to one or more compared known images of a particular named feature, then a proper name recognized label associated with that known image can be associated with the detected object)  with the media data confidence level exceeding the threshold media data confidence level (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boman et al (US 9,495,614), in view of Li et al (US 2014/0086481).
Regarding Claims 7 and 17, Boman teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Boman further teaches receiving a third media data (col. 6, lines 36-54, the methods 200 and 300 can be initiated based on one or more evens such as one or more images being newly uploaded to or accessible by the system, device can send a captured image to a server over a network and server can process the image (~methods can be performed on any number of captured images/media received)); 
identifying third metadata characteristics by inspecting metadata included in the third media data (col. 8, lines 20-35, 41-44, Fig. 3, at 302 obtains an image for processing, location information can be associated with the image as stored metadata, the device can sense the geographic location of the device approximately at the time the device captures an image and associate that geographic location as information with the captured image (~each obtained image will have different metadata associated with time/location of capture)); 
~if none of the descriptors satisfy the threshold then none of the labels are considered matches), col. 20, lines 17-20, method dos not associate non-matching descriptor labels with the image, e.g., ignores, discards, or deletes non-matching labels); 
inspecting the third media data to identify third media data characteristics (col. 13, lines 28-45, Fig. 3, at 308 the method determines recognized image features depicted in the image based on image recognition, including object recognition (~each obtained image will have different field of view and therefore different media data contained with image)); 
determining, by the processor, that the third media data characteristics does not match any classifications identified by the records in the database with a third media data confidence level that exceeds the threshold confidence level (col. 13, line 63 – col. 14, line 10, some object recognition techniques can assign confidence scores or measures to indicate how confidently that features (e.g., objects) in the image have been recognized, how similar the feature is to known objects or other patterns, etc., an image feature can be categorized as recognized/identified (e.g., satisfies (e.g., is above) a predetermined confidence threshold), or unrecognized/unidentified (e.g., does not satisfy the confidence threshold), as a result of image recognition for the image, the method can store recognized labels associated with recognized image features, col. 16, lines 58-60, descriptor labels having no similarity scores satisfying the threshold can be considered unmatched to any recognized features, col. 
While Boman fails to teach generating a new record, where a classification of the new record includes the third metadata characteristics and the third media data characteristics; and associating the third media data to the new record.
In the same field of endeavor, Li teaches generating a new record, where a classification of the new record includes the third metadata characteristics and the third media data characteristics; and associating the third media data to the new record ([0021, 0024], plurality of query images may be matched to a plurality of objects using a visual object recognition module, visual object recognition module may be configured to utilize information from a training corpus to match query images to one more training images of the plurality of objects, determination, based on the match scores, may be used to classify images within the received plurality of query images as matched or unmatched query images, previously unknown objects depicted in the plurality of query images may be discovered by clustering unmatched query images, query images of the discovered objects may be annotated and added to the training corpus as training images (~generate annotations/classifications for unknown/unmatched objects then add to training so that new classifications can be used for future matches)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification, labelling, and storing of captured media according metadata and object recognition information indicating location information and features depicted within the media, as taught in Boman, to further include generation and addition of new annotations and classifications to unmatched media for use in future classifications, as taught in Li, in order to improve visual object recognition by continually updating the recognition coverage with new images provided by users and enriching models of objects described within the training models utilized when performing recognition. (See Li [0020])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boman et al (US 9,495,614), in view of Fire et al (US 10,606,824).
Regarding Claim 8, Boman teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Boman teaches wherein the mobile field device includes a camera (col. 6, lines 43-46), Boman fails to teach wherein the mobile field device includes an unmanned aerial vehicle (UAV), wherein the UAV is configured to generate a plurality of media data across various geographic locations, and wherein the UAV is configured to embed metadata to the first media data based on characteristics of the UAV at the time of generating the first media data.
In the same field of endeavor, Fire teaches wherein the mobile field device includes an unmanned aerial vehicle (UAV), wherein the UAV is configured to generate a plurality of media data across various geographic locations, and wherein the UAV is configured to embed metadata to the first media data based on characteristics of the UAV at the time of generating the first media data (col. 14, lines 13-41, the camera 302 mounted on the vehicle 304 can be used to obtain image data that is received by the update service, vehicle can be any one of a number of vehicles, as may include delivery vehicles (e.g., cars, trucks, vans, unmanned aerial vehicles), taxis, police, emergency response, and various other private and public vehicles alike, image data can be received at a content aggregation system which can include a classifier service and the update service, classifier service can analyze the image data to determine, for example, visual features, geolocation data, time stand data, and other data associated with the image data, update service can compare the determined information to corresponding stored information, image data received for a geographic location by camera 302 can be analyzed to determine visual features of a visual representation of the image data, a database can include stored visual features and other information associated with the geographic location, update 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification, labelling, and storing of captured media according metadata and object recognition information indicating location information and features depicted within the media, wherein the captured media is obtained from a device with a camera, as taught in Boman, to further include incorporation of the capture device in a vehicle, such as an unmanned aerial vehicle, to capture and aggregate a multitude of images across different locations, as taught in Fire, in order to obtain and update information relating to points and/or object of interest across various locations to ensure the information available in the media database is current and accurate. (See Fire col. 1, lines 30-35, col. 2, lines 6-20)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boman et al (US 9,495,614), in view of Muriello et al (US 2013/0282821).
Regarding Claims 9 and 18, Boman teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Bo man further teaches receiving a fourth media data from the mobile field device (col. 6, lines 36-54, the methods 200 and 300 can be initiated based on one or more evens such as one or more images being newly uploaded to or accessible by the system, device can send a captured image to a server over a network and server can process the image (~methods can be performed on any number of captured images/media received)). 
Boman fails to teach identifying a log identifier included within a fourth record of the database, wherein the log identifier identifies the mobile field device; and associating the fourth media data to the fourth record based on the log identifier identifying the mobile field device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification, labelling, and storing of captured media according metadata and object recognition information indicating location information and features depicted within the media, as taught in Boman, to further include among the media labels an identifier of the media capture device and storing media in association with said identifier, as taught in Muriello, in order to associate capture devices with particular users as well as monitor capture device activity over time. (See Muriello [0032, 0037])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boman et al (US 9,495,614), in view of Mekala et al (US 2015/0088709).
Regarding Claim 10, Boman teaches all aspects of the claimed invention as disclosed in Claim 1 above. Boman further teaches determining text based on characters included within the first media data characteristics (col. 3, lines 35-36, text in the image can also be recognized, col. 13, lines 56-62, col. 14, lines 31-33, text can be recognized in the image and used to assign a label to a detected object). 

In the same field of endeavor, Mekala teaches identifying an individual and a geographic location based on the determined text ([0034-0035], image of the paper bill is received by the service provider server 180, service provider recognizes that the image is a bill, once the image of the paper bill is acquired, optical character recognition (OCR) or other image processing technology may be used to recognize the formatting, or objects or terms in the bill, image processing technology can also recognize identifiers that indicate where relevant information is on the bill, including payee name, payee address, and account number, [0030], may also verify that the biller actually has a business at the corresponding address on the bill); 
determining that the individual is approved to transmit the first media data based on authenticating the individual and the geographic location identified in the first media data ([0037-0038], determination of whether the payment details are correct or not is made (~approval of payment transmission), service provider matches the payment details specified in the bill to a calendar entry located on or otherwise associated with the user device 120, service provider server 180 checks the location history to verify that the user was at the location on the date specified in the bill, past physical location of the user device 102 is compared to the location of the payee to determine if they match or are within a certain predefined distance); and 
associating the first media data with the first record that identifies the individual based on authenticating the individual and the geographic location identified in the first media data (0042], if the bill is correct, the service provider notifies the user 102 that the bill is valid, and requests authorization ~payment history indicates storage of bill information in association with determined individual)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification, labelling, and storing of captured media according metadata and object recognition information indicating location information and features depicted within the media, where the recognized objects can include text information, as taught in Boman, to further include identification of a particular individual and location based on the text within the media, and association of said media with the determined individual after authentication of the determined individual and location, as taught in Mekala, in order to improve the efficiency and convenience of confirming financial transactions for the user while protecting against fraudulent transactions. (See Mekala [0017, 0028])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641